DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities: In lines 4-5, “the cross sectional area of the first layer in the direction of the height of the first layer” should be --a cross sectional area of the first layer in a direction of a height of the first layer--. 
Claim 27 is objected to because of the following informalities: In line 2, “the circumference” should be --a circumference-- and in line 4, “the circumference length” should be --a circumference length--.
Claim 29 is objected to because of the following informalities: In line 2, “the inner” should be --an inner--.
Claim 30 is objected to because of the following informalities: In line 3, “the height” should be --a height--.
Claim 34 is objected to because of the following informalities: In lines 1-2, “plurality of throttle regions are” should be --the at least one throttle region comprises a plurality of throttle regions--.
Claim 35 is objected to because of the following informalities: In line 1 and line 2, “circumferential” should be --circumference--. 
Claim 36 is objected to because of the following informalities: In line 1 and line 2, “circumferential” should be --circumference--. 
Claim 39 is objected to because of the following informalities: In line 1, “the ring section width” should be --a ring section width--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “at least one seaming region is provided which joins the sections where the first layer is folded in the throttle region”. However, the claims fail to define “the section” or any folded structure. Accordingly, there is insufficient antecedent basis for the limitations in the claims. 
For the purpose of examination, the throttle region will be considered to be defined by folded sections of the first layer, wherein the folded sections are joined by at least one seaming region. 
Claim 36 recites the limitation “wherein the circumferential length of the ring section is…smaller than the whole of the circumferential length of the first layer”. However, claim 27, from which claim 36 depends, already defines the ring section as having “a circumference length smaller than the circumference length of the first layer”. 
For the purpose of examination, the circumference length of the ring section will be considered to be smaller than the circumference length of the first layer (as defined in claim 27).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohen (US 2011/0240652 A1).
Regarding claim 26, Kohen teaches a flexible big bag provided for carrying liquid or liquid based material stored therein, in a vehicle chassis or in a container, and having a first layer (6) which defines a closed volume, characterized by comprising at least one throttle region (FIG. 6-11) configured in a manner narrowing a cross sectional area of the first layer in a direction of a height of the first layer (paragraphs 29-55 and Fig. 1-11).
Claims 26, 27, 34, 36, 41 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (DE 10361603 A1 and Translation).
Regarding claim 26, Weber teaches a flexible big bag provided for carrying liquid or liquid based material stored therein, in a vehicle chassis or in a container, and having a first layer (5) which defines a closed volume, characterized by comprising at least one 
Regarding claim 27, Weber teaches the bag of claim 26 above, wherein the throttle region is formed by a ring section (9, 10) encircling a circumference of the first layer, wherein the ring section has a circumference length smaller than a circumference length of the first layer (Translation paragraphs 7, 10, 20 and FIG. 1).
Regarding claim 34, Weber teaches the bag of claim 26 above, wherein the at least one throttle region comprises a plurality of throttle regions provided at predetermined spaced intervals on the first layer (Translation paragraphs 7, 12, 14, 19 and FIG. 1).
Regarding claim 36, Weber teaches the bag of claim 27 above, wherein the circumference length of the ring section is greater than half of the circumference length of the first layer and smaller than the circumference length of the first layer (Translation paragraphs 7, 10, 20 and FIG. 1). 
Regarding claim 41, Weber teaches the bag of claim 27 above, wherein the ring section is provided in a free manner at the circumference of the first layer (Translation paragraph 13, 20). Although the ring sections are fixed in a particular position along a longitudinal dimension of the bag by loops (11, 12), the ring section are not circumferentially fixed and thus, can move freely circumferentially. 
Regarding claim 44, Weber teaches the bag of claim 27 above, wherein the ring section is provided in a manner shrinking all of a circumferential periphery of the first layer in the same proportion (Translation paragraphs 7, 10). The straps disclosed by . 
Claims 26, 28 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett (WO 2008/109951 A1).
Regarding claim 26, Bartlett teaches a flexible big bag provided for carrying liquid or liquid based material stored therein, in a vehicle chassis or in a container, and having a first layer (4) which defines a closed volume, characterized by comprising at least one throttle region (8) configured in a manner narrowing a cross sectional area of the first layer in a direction of a height of the first layer (page 7 line 15-page 8 line 6, page 12 line 36-page 14 line 14 and FIG. 1, 1A, 7-9).
Regarding claim 28, Bartlett teaches the bag of claim 26 above, wherein the throttle region is defined by folded sections (FIG. 7, 8) of the first layer, wherein the folded sections are joined by at least one seaming region (page 12 line 36-page 13 line 23 and FIG. 7, 8). 
Regarding claim 34, Bartlett teaches the bag of claim 26 above, wherein the at least one throttle region comprises a plurality of throttle regions provided at spaced interval on the first layer (FIG. 1, 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Weber, as applied to claim 27 above, in view of Kohen. 
Regarding claim 29, Weber teaches the bag of claim 27 above, but fails to teach a second layer provided at an inner side of the first layer. Kohen teaches an analogous flexible big bag comprising a first layer (6) which defines a closed volume and at least one throttle region configured in a manner narrowing a cross sectional area of the first layer in a direction of a height of the first layer (paragraphs 29-55 and Fig. 1-11). Kohen further teaches that it is known in the prior art to provide a second layer (11) at an inner side of the first layer which supports and reinforces the first layer (paragraphs 48, 49 and Fig. 7-11).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Weber by additionally providing a second layer at an inner side of the first layer, as taught by Kohen, in order to support and reinforce the first layer. 
Regarding claim 30, Weber as modified by Kohen teaches the bag of claim 29 above, wherein a protective layer (11, 12) is provided in an encircling manner in the vicinity of the throttle region in the direction of a height of the second layer (Weber: Fig. 1). Although Weber fails to teach the protective layers completely encircling the bag, Weber does depict the protective layers at least partially encircling the bag, which is sufficient to meet the “encircling manner” language of the claim.
Regarding claim 31, Weber as modified by Kohen teaches the bag of claim 30 above, wherein a protective layer width of the protective layer is greater than a ring section width of the ring section (Weber: Fig. 1).
Regarding claim 32 and 33, Weber as modified by Kohen teaches the bag of claim 31 above, but fails to specifically teach the protective layer having a width between 90 cm and 110 cm or a width of 100 cm. However, Weber does disclose the width of the protective layer being greater than the width of the ring section. Further, the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
Accordingly, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring section width of Weber to comprise any width sufficient to adequately define the throttle region and to modify the protective layer width of Weber to comprise any width sufficient to adequately protect the ring section, including the widths as claimed, as merely scaling up or down the width of the protective layer relative to the respective width of the ring section is insufficient to establish patentability absent persuasive evidence that the dimensions are critical. 
Claims 35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Weber, as applied to claim 27 above. 
Regarding claim 35, Weber teaches the bag of claim 27 above, but fails to teach the circumference length of the ring section being less than half of the circumference length of the first layer. However, Weber expressly discloses that each of the rings can be tensioned individually and adjusted as required and that the degree of suppression 
Accordingly, as the general condition of the claim are disclosed in the prior art and as the constriction is a variable which achieves a recognized result, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the circumference length of the ring section of Weber to have any circumference length sufficient to adequately suppress and/or intercept surges and wave movement of liquid, including the circumference length as claimed, as suggested by Weber, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05).
Regarding claims 37 and 38, Weber teaches the bag of claim 27 above, but fails to specifically teach the ring section being made of a rigid or semi-flexible material or of polypropylene woven material. However, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring section of Weber to comprise any material sufficient to adequately constrict the bag and define the throttle region, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claims 39 and 40, Weber teaches the bag of claim 27 above, but fails to teach a ring section width being between 5 and 10 cm or 5 cm. However, the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed 
Accordingly, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring section width of Weber to comprise any width sufficient to adequately constrict the bag and define the throttle region, including the widths as claimed, as merely scaling up or down the width of the ring section is insufficient to establish patentability absent persuasive evidence that the dimensions are critical.
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Weber, as applied to claim 27 above, in view of Thomas et al. (US 8,452,880 B2, hereinafter Thomas).
Regarding claim 42, Weber teaches the bag of claim 27 above, but fails to teach the ring section being connected to the first layer. Thomas teaches an analogous flexible bag having ring sections (7) configured to circumferentially encircle the bag in order to prevent bulging (column 4 lines 41-46) and further teaches that it is known in the prior art to connect the ring sections to the bag in order to prevent longitudinal movement of the ring sections (column 5 lines 4-50).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Weber by additionally connecting the ring section to the first layer along a bottom of the bag, as taught by Thomas, in order to further prevent movement of the ring section along the bottom of the bag. 
Regarding claim 43, Weber as modified by Thomas teaches the bag of claim 42 above, wherein the ring section is seamed to a region of the first layer (Thomas: column 5 lines 46-50).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, as applied to claim 28 above, in view of Weber.
Regarding claim 45, Bartlett teaches the bag of claim 28 above, but fails to teach the seaming region being provided in a manner shrinking all of a circumferential periphery of the first layer in the same proportion. Weber teaches an analogous bag for carrying and/or transporting liquids, wherein the bag has a first layer (5) defining a closed volume and wherein the bag comprises analogous throttle regions (Fig. 1) configured to narrow a cross sectional area of the first layer in a direction of a height of the first layer so as to suppress and/or intercept surges and wave movement of the liquid in the bag (Translation paragraphs 7-21 and FIG. 1). Weber further teaches that it is known and desirable in the prior art to configure the throttle region forming means (9, 10) circumferentially so that the means covers an entire circumferential periphery thereby shrinking all of the circumferential periphery proportionately and thus, suppressing and/or intercepting surges and wave movement of the liquid in the bag proportionately. Additionally, Bartlett teaches that providing the throttle regions is desirable to prevent walls of the bag from bowing outwardly and becoming distorted (column 7 line 15-column 8 line 6, column 12 line 36-column 13 line 23).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bartlett by configuring the seaming region in a manner shrinking all of a circumferential periphery of the first layer . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bonerb (US 6,186,713 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NINA K ATTEL/           Examiner, Art Unit 3734                                                                                                                                                                                             
/JES F PASCUA/           Primary Examiner, Art Unit 3734